Citation Nr: 0124708	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  00-09 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted in 
order to reopen a claim of service connection for a lung 
disability.

2.  Entitlement to service connection nicotine dependence.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had active duty service from July 1981 to January 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's application 
seeking to reopen a claim of service connection for a lung 
disability and denied entitlement to service connection for 
nicotine dependence.


FINDINGS OF FACT

1.  An RO decision of September 1993 denied the veteran's 
claim for service connection for a lung disability; the 
veteran was notified of that determination and of his 
appellate rights, but he did not initiate an appeal.

2.  The evidence associated with the claims file subsequent 
to September 1993 rating decision does not tend to establish 
any material fact which was not already of record at the time 
of the September 1993 rating decision and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran's claim for service connection for nicotine 
dependence was received by the RO in January 5, 1999.



CONCLUSIONS OF LAW

1.  The RO's September 1993 decision denying entitlement to 
service connection for a lung disability is final.  38 
U.S.C.A. § 7105 (West 1991 & Supp. 2001).

2.  Evidence pertinent to the veteran's lung disability claim 
which has been received since the September 1993 rating 
decision is not new and material, and the veteran's claim of 
entitlement to service connection for a lung disability has 
not been reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156 (2001).

3.  The veteran's claim of service connection for nicotine 
dependence lacks legal merit and entitlement under the law.  
38 U.S.C.A. § 1103 (West 1991 & Supp. 2001); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

In this case, the RO issued an August 1999 rating decision 
which declined to reopen the veteran's claim for service 
connection for a lung disability on the basis of new and 
material evidence.  In that decision, the RO determined that 
service connection for a lung disability had previously been 
denied.  The prior denial was based on the fact that service 
medical records failed to show chronic bronchitis or a 
chronic lung condition in service.  The veteran was notified 
of that decision and of his appellate rights but did not seek 
appellate review at that time.  Therefore, the September 1993 
rating decision constitutes a final decision and is not 
subject to revision upon the same factual basis.  See 
38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108; see also 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Until 
recently, the method of reviewing a final decision based on 
new and material evidence was potentially a three-step 
process.  See Elkins v. West, 12 Vet. App. 209, 214-9 (1999).  
First, the Board had to determine whether the evidence 
submitted since the prior decision was new and material.  The 
standards for assessing "new and material evidence"will be 
discussed below.  If "the Board finds that no such evidence 
has been offered, that is where the analysis must end."  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  Second, if new 
and material evidence had been presented, the claim was 
reopened and must be considered based upon all the evidence 
of record to determine whether it was well grounded.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if 
the claim was well grounded, the VA must have complied with 
the duty to assist in the development of the claim under 38 
U.S.C.    § 5107(a), and then readjudicate the claim on the 
merits on the basis of all evidence of record.  See Winters 
v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing 
the three-step analysis set forth in Elkins), overruled on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second and third steps 
became applicable only when each preceding step was 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

Recent legislation has significantly altered the "new and 
material" analysis, as well as claims for service connection 
in general, in that a "well-grounded" claim is no longer 
required.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, (VCAA), Pub. L. 
106-475, 114 Stat. 2096 (codified at U.S.C. §§ 5102, 5103, 
5103A, 5107).  Among other things, the VCAA eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supersedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which held that VA 
cannot assist in the development of a claim that is not well 
grounded.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001) and implementing regulations at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a)).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA.  

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  Although recently 
amended regulation has altered the definition of "new and 
material" evidence under 38 C.F.R. § 3.156(a), the amendment 
is effective only for claims filed after August 29, 2001.  66 
Fed. Reg. 45,630 (Aug 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)).  Since the veteran's claim was filed 
prior to this date, the old version applies, which states:

New and material evidence means evidence not 
previously submitted to agency decisionmakers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant that it 
must be considered in order to fairly decide 
the merits of the claim.

This regulation involves a three-step analysis.  The first 
step requires determining whether the newly presented 
evidence "bears directly and substantially upon the specific 
matter under consideration," i.e., whether it is probative 
of the issue at hand.  Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  Evidence is probative when it "tend[s] to prove, or 
actually prov[es] an issue."  Routen v. Brown, 10 Vet. App. 
183, 186 (1997), citing Black's Law Dictionary 1203 (6th ed. 
1990).  Second, the evidence must be shown to be actually 
"new," that is, not of record when the last final decision 
denying the claim was made.  See Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  The third and final question is whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  Hodge v. 
West, 155 F.3d 1356, 1359 (Fed. Cir., 1998), citing 38 C.F.R. 
§ 3.156(a).  This need not mean that the evidence warrants a 
revision of the prior determination, but is intended to 
ensure the Board has all potentially relevant evidence before 
it.  See Hodge, 155 F.3d at 1363, citing "Adjudication; 
Pensions, Compensation, Dependency: New and Material 
Evidence; Standard Definition," 55 Fed. Reg. 19088, 19089 
(1990).  New evidence will be presumed credible at this point 
solely for the purpose of determining whether a claim should 
be reopened.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all three tests are satisfied, the claim must be 
reopened.



At the time of the September 1993 rating decision, the 
evidence included the veteran's service medical records, VA 
outpatient treatment records dated June 1991 to January 1993, 
and VA examination dated September 1993.  The veteran's 
service medical records show that he was seen in December 
1982 for bronchitis; his medical evaluation board proceeding 
was on July 1989, at which time he had a normal pulmonary 
function test with no lung disability shown.  A medical 
evaluation board in July 1989 showed sinusitis described as 
chronic and recurrent season, no medication, attention sought 
with each problem with allergy with a cough secondary to the 
problem.  The VA examination showed that while the veteran 
was on the Temporary Disability Retired List from military in 
1990 he developed a right spontaneous pneumothorax which 
responded to tube insertion and had been without any residual 
or recurrence and had no respiratory complaints.  The 
respiratory examination showed the chest to be symmetrical 
with good intercostal movement.  Percussion of the chest was 
normal, and the lungs were clear throughout.  In his lower, 
right, anterior, axillary line, he did have a 1" scar which 
was well healed, non-tender, not attached.  VA outpatient 
treatment records show that in January 1992 the veteran was 
seen for complaints of pain in his chest and side area and 
reported pain when he breathed and coughed.  The diagnosis 
was probable pleuritic pain.  In August 1992, the veteran was 
seen for nonproductive cough.  He was seen again in October 
1992 for an upper respiratory infection.

Since the September 1993 final decision, the medical evidence 
added to the record includes VA outpatient treatment records 
and hospitalization reports for the period March 1990 to 
April 1991, February 1998 to January 1999, March 1999 to 
January 2000, and two lay statements dated in November 1998.  
VA treatment records dated March 1990 to April 1991 show that 
the veteran was hospitalized in September 1990 with a 
diagnosis of spontaneous pneumothorax, which responded to 
tube insertion.  Chest x-ray was negative.  The diagnoses 
were suspected chronic bronchitis and history of chronic 
cigarette smoking.  Lay statements dated in November 1998 
from the veteran's brother and friend indicate that the 
veteran did not smoke until he entered service and started 
smoking in order to take more breaks than those who did not 
smoke in order to avoid working all the time.  March 1999 
treatment records show complaints of bronchitis onset with 
cough and sinus headache.  July 1999 treatment record showed 
complaint of nonproductive cough for 3 days with sore throat.  
December 1999 treatment record showed diagnostic impression 
of upper respiratory infection, sinusitis, and smoking.  
January 2000 treatment record indicates that the veteran's 
upper respiratory infection improving, but with dry cough 
persisting.

The post 1993 medical records indicate treatment for a lung 
disability; however, the evidence received adds nothing new 
to the record and essentially duplicates medical evidence 
before the RO in September 1993, which showed suspected 
bronchitis and right spontaneous pneumothorax with no medical 
evidence of a nexus to service.  Evidence of the veteran's 
current condition is not generally relevant to the issue of 
service connection, absent some competent linkage to military 
service.  See, e.g., Morton v. Principi, 3 Vet. App. 508, 509 
(1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).

The deficiency in the case in 1993, as well as now, results 
from the absence of medical evidence pertaining to whether 
any lung disability is connected to any incident of service.  
The veteran has merely added redundant evidence pertaining to 
treatment that he received for his lung disability.  Because 
the evidence added to the record is cumulative and redundant, 
the evidence cannot meet the test for new evidence as defined 
in 38 C.F.R. § 3.156, and no further analysis is required 
with respect to the question of whether the additional 
evidence is "material."  Smith v. West, 12 Vet. App. 312, 315 
(1999).  In the absence of new evidence, the request to 
reopen the claim of service connection for a back disability 
falls short of the standard established in 38 C.F.R. § 3.156.  
Accordingly, the request to reopen the claim must be denied.





II.  Nicotine dependence

Of record is a VA Form 21-4138 (Statement in Support of 
Claim), received by the RO in January 1999, in which the 
veteran requested to amend his original claim to add nicotine 
addiction and reopen his service connection claim for 
bronchitis.  In April 1999, the veteran through his 
representative submitted two lay statements and VA outpatient 
treatment records dated February to September 1998.  The lay 
statements from the veteran's brother and friend indicate 
that the veteran started smoking in service so that he could 
take more breaks than those who did not smoke in order to 
avoid working all the time.  The outpatient treatment records 
indicate that the veteran smokes, he was not interested in 
smoking cessation, and he had seasonal allergies.

With regard to this aspect of the veteran's appeal, the 
United States Congress has passed legislation directly 
addressing veterans' claims seeking benefits for disability 
related to the use of tobacco.  First, the Veterans Benefits 
Act of 1998, enacted as Subtitle B of Public Law No. 105-178, 
§ 8202, 112 Stat. 492, amended 38 U.S.C.A. §§ 1110 and 1131, 
inserting language to prohibit the payment of VA compensation 
for disabilities attributable to a veteran's use of tobacco 
products in service.  That legislation was approved on June 
9, 1998, and was made effective for all claims filed 
thereafter.  Then, in Public Law No. 105-206, § 9014, 112 
Stat. 865, approved on July 22, 1998, the amendments made by 
section 8202 of the previous statute were rescinded.  In lieu 
of amending 38 U.S.C.A. §§ 1110 and 1131, section 9014 
created a new 38 U.S.C.A. § 1103, which provides, in 
pertinent part, as follows:

Notwithstanding any other provision of law, a 
veteran's disability or death shall not be 
considered to have resulted from personal 
injury suffered or disease contracted in the 
line of duty in the active military, naval, or 
air service for purposes of this title on the 
basis that it resulted from injury or disease 
attributable to the use of tobacco products by 
the veteran during the veteran's service.

Thus, new section 1103 bars an award of service connection 
for a disability arising long after service (as in the 
present case) based upon a finding that such disability was 
caused by tobacco use during service.  By its terms, new 
section 1103 applies only to claims filed after June 9, 1998, 
and does not affect veterans and survivors currently 
receiving benefits and veterans and survivors who filed 
claims on or before June 9, 1998.

The evidence indicates that the veteran's claim for 
entitlement to service connection for nicotine dependence was 
received by the RO in January 1999.  Therefore, the claim was 
received after June 9, 1998.  When the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law. Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  Under the circumstances of 
this case, the law is dispositive and the Board has no 
alternative but to deny the veteran's claim for lack of 
entitlement under the law, given that his claim was filed 
after June 9, 1998.  Therefore, the veteran's claim of 
service connection for nicotine dependence must be denied.  
38 U.S.C.A. § 1103.


ORDER

New and material evidence having not been presented, the 
claim for service connection for a lung disability is not 
reopened, the appeal is denied.

Because it lacks legal merit and entitlement under the law, 
the veteran's claim of entitlement to service connection for 
nicotine dependence is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

